Opinion by
Orlady, P. J.,
The decree of the orphans’ court might well be affirmed for the reasons given in the opinion overruling the exceptions filed to the adjudication. While it is a well established rule but rarely departed from, that “it is the duty of a trustee to study for itself the conditions calling for the expenditures of the money and to acquaint itself with the situation of the cestui que trust, so as to be able to exercise a sound discretion in the matter of disbursements; the confidence reposed was in the judgment and discretion of the trustees and not in that of an unnamed guardian”: Pleasonton’s Estate, 232 Pa. 381. A trustee cannot lawfully dispense income in bulk to a third person for the benefit of a minor, as the discretion as to the amount and time of payment was vested in the trustee, and in the trustee alone: Partridge’s Estate, 241 Pa. 158. Nevertheless, the facts in this case clearly show that the care and custody of this appellant were wisely, considered and the duty imposed faithfully discharged by the guardian and his ward’s stepmother. Her commendable anxiety to keep these five small children together under her personal care for home nurture and schooling was assented to by the guardian, and after *285consultation between them it was agreed, that they should remain with Mrs. Mosebach, and their board and clothing would be provided for by the guardian out of the interests they had in the estate. While the bookkeeping between the parties was not at all technical, and possibly open to criticism, the testimony shows that the money she received for John, this appellant, averaged for the eight years about $7 a week, from which the stepmother supported him as if he were her own child, furnishing board, clothing, doctor’s bills, occasional spending money, and “put about $84 for him in the saving fund. That this was considered fair is shown by the fact that after John became of age he continued to pay her $8 a week for his board and lodging alone.
The attention given by the trustee to the appellant while in the home of his stepmother is fully reviewed in the adjudication, and we concur in the opinion of the auditing judge, that the contention of the appellant is without merit. The findings are fully supported by the testimony.
The assignments of error are all overruled and the decree is affirmed, at the cost of the appellant.